COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


MARY IMMACULATE HOSPITAL AND
 RECIPROCAL OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 1106-01-2                         PER CURIAM
                                              SEPTEMBER 4, 2001
BRENDA H. NASH


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Karen A. Gould; Angela C. Fleming; Crews &
             Hancock, P.L.C., on briefs), for appellants.

             (Byron A. Adams, on brief), for appellee.


     Mary Immaculate Hospital and its insurer (hereinafter

referred to as "employer") contend the Workers' Compensation

Commission erred in (1) finding that Brenda H. Nash's (claimant)

refusal to attend a January 14, 2000 appointment with

Dr. Mark B. Kerner, an orthopedist, did not constitute a refusal

of necessary medical treatment; and (2) failing to rule that

claimant's refusal to attend the appointment with Dr. Kerner was

unjustified.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     In denying employer's application, the commission found as

follows:

           [I]t was the claimant, not her physiatrist,
           Dr. [Thomas] Moran, who requested an
           orthopedic consultation. Despite the fact
           that he saw "little chance of any surgical
           options," Dr. Moran reluctantly referred her
           to Dr. Kerner. The claimant decided not to
           see Dr. Kerner, and her primary care
           physician supported her wish not to drive
           the distance required. The claimant's calls
           to the carrier's representative, Ms.
           Moorehead, were not returned. Dr. Kerner
           reviewed the claimant's records and agreed
           that it was "highly unlikely" that he had
           anything to offer the claimant. We cannot
           find that failure to follow up with an
           orthopedic consultation scheduled "at her
           insistence," which all agree would be of no
           value, constitutes a refusal of treatment.

     Code § 65.2-603(A)(1) provides that "[a]s long as necessary

after an accident, the employer shall furnish or cause to be

furnished, free of charge to the injured employee, a physician

chosen by the injured employee from a panel of at least three

physicians selected by the employer and such other necessary

medical attention."   Moreover,

           [t]he unjustified refusal of the employee to
           accept such medical service . . . when
           provided by the employer shall bar the
           employee from further compensation until
           such refusal ceases and no compensation
           shall at any time be paid for the period of
           suspension unless, in the opinion of the
           Commission, the circumstances justified the
           refusal.

Code § 65.2-603(B).




                                  - 2 -
        "Whether the employer is responsible for medical expenses

pursuant to [Code § 65.2-603, formerly] Code § 65.1-88 depends

upon:    (1) whether the medical service was causally related to

the industrial injury; (2) whether such other medical attention

was necessary; and (3) whether the treating physician made a

referral of the patient."     Volvo White Truck Corp. v. Hedge, 1
Va. App. 195, 199, 336 S.E.2d 903, 906 (1985).    "Whether medical

attention is necessary is a matter for the attending physician

or the . . . Commission to determine, not the employer."      Id. at

200, 336 S.E.2d at 906.    "The policy behind suspension of

benefits during the period of a claimant's refusal of medical

services is to compel the employee to take all reasonable steps

to reduce the liability of the employer by seeking prompt

medical attention where it is indicated."     Davis v. Brown &

Williamson Tobacco Co., 3 Va. App. 123, 128, 348 S.E.2d 420, 423

(1986).

        In light of Dr. Moran's opinion that he saw "little chance

of any surgical options," his reluctance to refer claimant for

an orthopedic consultation, and Dr. Kerner's statement that it

was "highly unlikely" that he had anything to offer claimant,

the commission concluded that the "consultation" appointment,

made at claimant's insistence, did not constitute necessary

medical treatment.    Based upon this record and the policy

underlying the suspension of benefits during an unjustified



                                 - 3 -
refusal of necessary medical treatment, we find no basis upon

which to disturb the commission's finding.

     Because we affirm the commission's finding that the

appointment with Dr. Kerner did not constitute necessary medical

treatment, we need not address the second question presented by

employer.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 4 -